Denied and Opinion Filed June 30, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00475-CV

                     IN RE NICOLAS BOULLET, Relator

          Original Proceeding from the 302nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-19-07797

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Nowell
      Relator’s June 23, 2021 petition for writ of mandamus challenges the trial

court’s order granting the second amended motion for enforcement and for

sanctions. To be entitled to mandamus relief, relator must demonstrate that the trial

court has clearly abused its discretion and that he has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on our review of the petition and the record before us, we conclude that relator

has failed to show his entitlement to the relief requested. Accordingly, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).
      Having denied the petition, we also deny relator’s motion for temporary relief

as moot.



                                          /Erin A. Nowell//
210475f.p05                               ERIN A. NOWELL
                                          JUSTICE




                                       –2–